EXHIBIT 10.1
 
CYBERONICS, INC. 2009 STOCK PLAN


1.           Purposes of the Plan.  The purposes of this Plan are:
 

 
·
to attract and retain the best available personnel for positions of substantial
responsibility,
 
·
to provide additional stock incentives to Employees, Directors and Consultants,
and
 
·
to promote the success of the Company.

 
Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.  Stock
Appreciation Rights, Restricted Stock and Other Share-Based Awards may also be
granted under the Plan.
 
2.           Definitions.  As used herein, the following definitions shall
apply:
 
“Administrator” means with respect to Awards granted to Employees and
Consultants, the Compensation Committee of the Board, and with respect to Awards
granted to Directors, the Directors.
 
“Applicable Laws” means the requirements relating to the administration of stock
plans under U. S. state corporate laws, U.S. federal and state securities laws,
the Code, any stock exchange or quotation system on which the Common Stock is
listed or quoted and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under the Plan.
 
“Award” means a Stock Option, Stock Appreciation Right, Restricted Stock or
Other Share-Based Award grant made under the Plan.
 
“Award Agreement” means an agreement between the Company and a Participant
evidencing the terms and conditions of an Award.  The Award Agreement is subject
to the terms and conditions of the Plan.
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” means the common stock of the Company.
 
“Company” means Cyberonics, Inc., a Delaware corporation.
 
 
 

--------------------------------------------------------------------------------

 
“Consultant” means a person who (i) is not a member of the Board or an Employee
and (ii) is engaged by the Company, a Parent or a Subsidiary to render
consulting or advisory services to such entity.
 
“Director” means a member of the Board who is not an Employee.
 
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
 
“Employee” means a person who is a common law employee of the Company or a
Parent or Subsidiary.
 
“Fair Market Value” means, as of any applicable date, the value of a Share
determined as follows:
 
(i)           If the Common Stock is listed on any established stock exchange or
a national market system, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for such applicable date, as reported in The Wall Street
Journal or such other source as the Administrator selects;
 
(ii)          If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
shall be the mean between the high bid and low asked prices for the Common Stock
for such applicable date, as reported in The Wall Street Journal or such other
source as the Administrator selects; or
 
(iii)         In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Administrator.
 
With respect to items (i) and (ii) above, if the Common Stock was not traded or
quoted on the applicable date, Fair Market Value shall be determined on the last
day on which the Common Stock was traded or quoted prior to such applicable
date, or, if deemed appropriate, such other date as may be determined by the
Administrator, at its discretion.
 
“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
 
“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
“Notice of Grant” means a written or electronic notice evidencing certain terms
and conditions of an individual Award.
 
“Option” means a stock option granted pursuant to the Plan.
 
“Other Share-Based Award” means (i) a phantom stock unit, i.e., a notional
Share, (ii) a Share that is paid to a Participant in lieu of cash compensation,
or (iii) an award (other than an Option, SAR or Restricted Stock) the value of
which is determined in whole or in part based on the Fair Market Value of a
Share.  An Other Share-Based Award that is not vested on grant may be paid, on
its vesting or exercise, in cash and/or in Shares, in the discretion of the
Administrator and such Award may, in the discretion of the Administrator,
include a dividend equivalent right, subject to such terms and conditions as the
Administrator may provide in the Award Agreement.
 
 
2

--------------------------------------------------------------------------------

 
“Parent” means a “parent corporation,” whether now or hereafter existing, of the
Company, as defined in Section 424(e) of the Code.
 
“Participant” means a person who has an Award granted under the Plan.
 
“Plan” means the Cyberonics, Inc. 2009 Stock Plan.
 
“Prior Plans” means the Cyberonics, Inc. 2005 Stock Plan and the Cyberonics,
Inc. Amended and Restated 1997 Stock Plan.
 
“Retire or Retirement” means, unless the Participant’s Award Agreement provides
otherwise, a cessation of Service Provider status on or after reaching age 65
or, with the consent of the Administrator, after reaching age 60, for reasons
other than death or Disability or a termination by the Company, Parent or
Subsidiary for cause.
 
“Restricted Stock” means a Share granted under Section 11 of the Plan that is
subject to vesting restrictions.
 
“Service Provider” means an Employee, Director or Consultant.  A Service
Provider shall not cease to be a Service Provider in the case of (i) any leave
of absence approved by the Company, Parent or Subsidiary or (ii) transfers
between locations of, or between, the Company, a Parent, or any Subsidiary.  For
purposes of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of such an approved leave of absence
is not so guaranteed, on the 91st day of such leave any Incentive Stock Option
held by the Optionee shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.  A change in
status between being an Employee, Director or Consultant shall not terminate a
Participant’s status as a Service Provider.  If an Employee’s or Consultant’s
employer ceases to be a Subsidiary, such Participant shall cease to be a Service
Provider on such date.
 
“Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.
 
“Stock Appreciation Right” or “SAR” means a right to acquire upon exercise of
the SAR, Common Stock having an aggregate value equal to the then excess of the
Fair Market Value of a Share over the exercise price of such SAR.
 
“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code, of the Parent or the Company
and, other than for determining an individual’s status as an Employee for
Incentive Stock Option purposes, shall include any non-corporate entity that is
controlled, directly or indirectly, by the Company or its Parent.
 
 
3

--------------------------------------------------------------------------------

 
3.           Stock Subject to the Plan.  Subject to the provisions of Section 13
of the Plan and the following provisions of this Section, the maximum aggregate
number of Shares which may be delivered pursuant to Awards under the Plan
(including Incentive Stock Options) is the sum of (i) 2,100,000 plus (ii) any
Shares subject to awards under the Prior Plans that, after the effective date of
this Plan, expire, or are forfeited or cancelled without having been exercised
(if an option or stock appreciation right) or having become vested (if a
restricted stock or other equity-based award); provided, however, Shares
available for Awards under the Plan shall be reduced by 1.5 for each Restricted
Share or Other Share-Based Award granted under the Plan.  The Shares may be
authorized, but unissued, or reacquired Shares.
 
If an Award expires, is forfeited or cancelled without having been exercised (if
an Option or Stock Appreciation Right) or vested (if a Restricted Stock or Other
Share-Based Award) in full, the Shares then subject to such Award (multiplied by
1.5 if a Restricted Share or Other Stock-Based Award) shall become available for
future grants under the Plan.  In addition, Shares subject to an Award that has
been settled in cash, to the extent of such settlement, shall be returned to the
Plan and shall again become available for future grants under the Plan (unless
the Plan was terminated).  However, Shares that have been issued under the Plan
upon the exercise or vesting of an Award and Shares tendered with respect to or
withheld from an Award to pay the exercise price of an Award or the employer’s
tax withholding obligations with respect to the Award shall not become available
for future grants under the Plan.
 
4.           Administration of the Plan.
 
(a)           Administration.  The Plan shall be administered by the
Administrator.
 
(b)           Powers of the Administrator.  Subject to the further provisions of
the Plan, the Administrator shall have the authority in its discretion:
 
(i)           to determine the Fair Market Value of a Share;
 
(ii)          to select the Service Providers to whom Awards may be granted
hereunder and the Awards to be granted to a Service Provider;
 
(iii)         to determine the number of Shares to be covered by each Award
granted hereunder;
 
(iv)         to approve forms of Award Agreements for use under the Plan;
 
(v)          to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder.  Such terms and conditions
may include, but are not limited to, the exercise price, the time or times when
Awards may be exercised or become vested (which may be based on performance
criteria), and, subject to Section 11(b), the vesting acceleration or waiver of
forfeiture restrictions and any other restrictions or limitations regarding any
Award (however, the Administrator may not accelerate the vesting of a Restricted
Stock award or Other Share-Based Award granted to a “covered employee” that is
intended to be “performance-based compensation” for purposes of Section 162(m),
except upon such Participant’s termination due to death or Disability or upon a
Change of Control), based in each case on such factors as the Administrator, in
its sole discretion, shall determine;
 
 
4

--------------------------------------------------------------------------------

 
(vi)         to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
 
(vii)        to prescribe, amend and rescind rules and regulations relating to
the administration of the Plan;
 
(viii)       to allow Participants to satisfy the withholding tax obligations of
the Company by electing, with Administrator approval, to have the Company
withhold from the Shares to be issued upon exercise or vesting of an Award that
number of Shares having a Fair Market Value equal to the tax amount required to
be withheld.  The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined.  All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable.  Notwithstanding the foregoing, a
Participant who is subject to Section 16b of the Securities Act of 1933, as
amended, may, without Administrator approval, direct the Company to withhold
Shares upon the exercise or vesting of an Award to satisfy the Company’s tax
withholding obligations with respect to such Award; and
 
(ix)          to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)           Effect of Administrator’s Decision.  The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
persons, including holders of Awards.
 
5.           Eligibility.  Awards may be granted to Service Providers except
that Incentive Stock Options may be granted only to Employees.
 
6.           Limitations.
 
(a)           Each Option shall be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options.  For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted.  The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.
 
(b)           Neither the Plan nor any Award shall confer upon a Participant any
right with respect to continuing the Participant’s relationship as a Service
Provider, nor shall they interfere in any way with the Participant’s right or
the Company’s right to terminate such relationship at any time, with or without
cause.
 
(c)           The following limitations shall apply to grants of Awards:
 
 
5

--------------------------------------------------------------------------------

 
(i)           No Service Provider shall be granted, in any fiscal year of the
Company, Options with respect to more than 300,000 Shares or SARs with respect
to more than 500,000 Shares.
 
(ii)          No Service Provider may be granted, in any fiscal year of the
Company, Restricted Stock Awards with respect to more than 100,000 Shares.
 
(iii)         No Service Provider may be granted in any fiscal year of the
Company, Other Share-Based Awards with respect to more than 100,000 Shares.
 
(iv)         The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 13.
 
7.           Term of Plan.  The Plan shall become effective upon its adoption by
the Board, subject to its approval by the shareholders of the Company as
provided in Section 19.  It shall continue in effect for a term of 10 years from
such date of adoption unless terminated earlier under Section 15 of the Plan.
 
8.           Term of Options and Stock Appreciation Rights.  The term of each
Option and Stock Appreciation Right shall be stated in the Award Agreement.  In
the case of a Nonstatutory Stock Option, if the Award Agreement does not provide
for a term, such term shall be 10 years from the date of grant.  In the case of
an Incentive Stock Option, the term shall be 10 years from the date of grant or
such shorter term as may be provided in the Award Agreement.  Moreover, in the
case of an Incentive Stock Option granted to an optionee who, at the time the
Incentive Stock Option is granted, owns stock representing more than 10% of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option shall be five years from
the date of grant or such shorter term as may be provided in the Award
Agreement.
 
9.           Option and Stock Appreciation Right Exercise Price and
Consideration.
 
(a)           Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option or Stock Appreciation Right (or cash
payment in lieu of Shares) shall be determined by the Administrator, subject to
the following:
 
(i)           In the case of an Incentive Stock Option
 
(A)           granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110% of the Fair Market Value per Share on
the date of grant.
 
(B)           granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.
 
 
6

--------------------------------------------------------------------------------

 
(ii)           In the case of a Nonstatutory Stock Option or Stock Appreciation
Right, the per Share or SAR exercise price shall be determined by the
Administrator but shall not be less than 100% of the Fair Market Value per Share
on the date of grant.
 
(iii)          Notwithstanding the foregoing, replacement or substitution
Options or Stock Appreciation Rights may be granted with a per Share or per SAR
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction, provided such
replacement or substitution satisfies the requirements of Section 409A of the
Code so as to not provide for a deferral of compensation under said Section.
 
(b)           Waiting Period and Exercise Dates.  At the time an Option or Stock
Appreciation Right is granted, the Administrator shall fix the period within
which the Option or Stock Appreciation Right may be exercised and shall
determine any conditions which must be satisfied before the Option or Stock
Appreciation Right may be exercised.
 
(c)           Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of:
 
(i)            cash;
 
(ii)           check;
 
(iii)          promissory note;
 
(iv)          other Shares which (A) in the case of Shares acquired upon
exercise of an Option, unless waived by the Administrator, have been owned by
the optionee for more than six months on the date of surrender, and (B) have a
Fair Market Value on the date of surrender not exceeding the aggregate exercise
price of the Shares as to which said Option shall be exercised;
 
(v)           consideration received by the Company under a “cashless-broker”
exercise program implemented by the Company in connection with the Plan;
 
(vi)          a reduction in the amount of any Company liability to the
Optionee, including any liability attributable to the Optionee’s participation
in any Company-sponsored non-qualified deferred compensation program or
arrangement;
 
(vii)         withholding Shares under the Award (other than an Incentive Stock
Option) that otherwise would be deliverable to the Participant upon the exercise
of the Award, i.e., a “netting”;
 
(viii)        any combination of the foregoing methods of payment; or
 
(ix)           such other consideration and method of payment for the issuance
of Shares to the extent permitted by applicable Laws.
 
 
7

--------------------------------------------------------------------------------

 
10.           Exercise of Options or SARs.
 
(a)           Procedure for Exercise; Rights as a Shareholder.  Any Option or
SAR granted hereunder shall be exercisable according to the terms of the Plan
and at such times and under such conditions as determined by the Administrator
and set forth in the Award Agreement, which may include performance, service
and/or other criteria.  Unless the Administrator provides otherwise, vesting of
Options or SARs granted hereunder shall be tolled during any unpaid leave of
absence.  An Option or SAR may not be exercised for a fraction of a Share.
 
An Option or SAR shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the procedures
established from time to time by the Administrator) from the person entitled to
exercise the Option or SAR, (ii) full payment for the Shares with respect to
which the Option is exercised, and (iii) making arrangements satisfactory to the
Company for the withholding of all applicable taxes engendered by the
exercise.  Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Plan.  Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option or SAR.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option or SAR is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.
 
(b)           Termination of Relationship as a Service Provider.  If a
Participant ceases to be a Service Provider, other than upon the Participant’s
death, Retirement or Disability, the Participant may exercise his or her Option
or SAR within such period of time as is specified in the Award Agreement to the
extent that the Option or SAR is vested on the date of termination (but in no
event later than the expiration of the term of such Option or SAR as set forth
in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option or SAR shall remain exercisable for three months following
the Participant’s termination, but in no event later than the expiration of the
term of such Option or SAR as set forth in the Notice of Grant.  If, on the date
of termination, the Participant is not vested as to his or her entire Option or
SAR, the Shares covered by the unvested portion of the Option or SAR shall be
automatically forfeited on such date and revert to the Plan.  If, after
termination, the Participant does not exercise his or her Option or SAR within
the time specified in the Award Agreement or herein, if applicable, the Option
or SAR shall automatically terminate and the Shares covered by such Option or
SAR shall revert to the Plan.
 
(c)           Disability of Participant.  If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option or SAR within such period of time as is specified
in the Award Agreement to the extent the Option or SAR is vested on the date of
termination (but in no event later than the expiration of the term of such
Option or SAR as set forth in the Award Agreement).  Unless provided otherwise
in the grant agreement, Options or SARs shall be fully vested upon the
Participant’s ceasing to be a Service Provider due to Disability.  In the
absence of a specified time in the Award Agreement, the Option or SAR shall
remain exercisable for three months following the Participant’s termination, but
in no event later than the expiration of the term of such Option or SAR as set
forth in the Award Agreement.
 
 
8

--------------------------------------------------------------------------------

 
(d)           Death of Participant.  If a Participant dies while a Service
Provider, the Option or SAR shall become automatically fully exercisable and may
be exercised within such period of time as is specified in the Award Agreement
(but in no event later than the expiration of the term of such Option or SAR as
set forth in the Award Agreement) by the Participant’s estate or by a person who
acquires the right to exercise the Option or SAR by bequest or inheritance.
 
(e)           Retirement.  If a Participant Retires while a Service Provider,
the Participant may exercise his or her Option or SAR within such period of time
as is specified in the Award Agreement to the extent the Option or SAR is vested
on the date of termination (but in no event later than the expiration of the
term of such Option or SAR as set forth in the Award Agreement).  Unless
provided otherwise in the Award Agreement, Options or SARs shall be fully vested
upon the Participant’s ceasing to be a Service Provider due to Retirement.  In
the absence of a specified time in the Award Agreement, the Option or SAR shall
remain exercisable for three months following the Participant’s termination, but
in no event later than the expiration of the term of such Option or SAR as set
forth in the Award Agreement.
 
11.           Restricted Stock and Other Share-Based Awards.
 
(a)           Grant.  Restricted Stock and Other Share-Based Awards may be
issued either alone, in addition to, or in tandem with other Awards granted
under the Plan and/or cash awards made outside of the Plan.  After the
Administrator makes a Restricted Stock and/or Other Share-Based Award grant
under the Plan, it shall advise the Participant in writing or electronically, by
means of a Notice of Grant, of the terms, conditions and restrictions (if any
with respect to an Other Share-Based Award) related to the grant, including the
number of Shares subject to the grant, and the price to be paid (if any) by the
Participant.
 
(b)           Forfeiture Restrictions To Be Established by the
Administrator.  Restricted Stock shall be subject to restrictions and automatic
forfeitures (the “Forfeiture Restrictions”) as determined by the Administrator
in its sole discretion.  Other Share-Based Awards may be subject to Forfeiture
Restrictions as determined by the Administrator in its discretion.  The
Administrator may provide that the Forfeiture Restrictions shall lapse upon (i)
the attainment of one or more performance measures or targets established by the
Committee at the time of the grant (“Performance Measures”) that are based on
(1) the price of a Share, (2) the Company’s earnings per share, (3) the
Company’s sales, (4) the sales of a product or territory designated by the
Administrator, (5) the net income (before or after taxes) of the Company or any
Subsidiary or any business unit of the Company or any Subsidiary designated by
the Administrator, (6) the net cash flow of the Company or any Subsidiary, (7)
the earnings before or after interest, taxes, depreciation, and/or amortization
of the Company or any Subsidiary or any business unit of the Company or any
Subsidiary designated by the Administrator, (8) the economic value added, (9)
the return on stockholders’ equity achieved by the Company, or (10) the total
stockholders’ return achieved by the Company, (ii) the Participant’s
continuation as a Service Provider for a specified period of time, (iii) the
occurrence of any event or the satisfaction of any other condition specified by
the Administrator in its sole discretion, or (iv) a combination of any of the
foregoing.  The performance measures described in clause (i) of the preceding
sentence may be subject to adjustment for changes in accounting standards
required by the Financial Accounting Standards Board after the goal is
established, specified significant extraordinary items or events, and may be
absolute, relative to one or more other companies, or relative to one or more
indexes, and may be contingent upon future performance of the Company, Parent or
any Subsidiary, division, or department thereof.  Each Other Share-Based Award
that is subject to Forfeiture Restrictions and each Restricted Stock Award may
have different Forfeiture Restrictions, in the discretion of the
Administrator.  Notwithstanding the above, except as provided in Section 11(e)
and Section 13(b), the vesting of a Restricted Stock or Other Share-Based Award
may not occur prior to the first anniversary of the Award’s date of grant.
 
 
9

--------------------------------------------------------------------------------

 
(c)           Other Terms and Conditions.  Common Stock subject to a Restricted
Stock award shall be represented by a stock certificate registered in the name
of the Participant.  Unless provided otherwise in an Award Agreement, the
Participant shall have the right to receive dividends with respect to Common
Stock subject to a Restricted Stock award (or notional dividends with respect to
an Other Share-Based Award), to vote the Common Stock subject thereto and to
enjoy all other stockholder rights, except that (i) the Participant shall not be
entitled to delivery of the stock certificate until any applicable Forfeiture
Restrictions have expired, (ii) the Company shall retain custody of the Shares
until any applicable Forfeiture Restrictions have expired, (iii) the Participant
may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of
the Shares until the applicable Forfeiture Restrictions have expired, and (iv) a
breach of the terms and conditions established by the Administrator pursuant to
the Award Agreement shall cause a forfeiture of the Award.
 
(d)           Payment for Restricted Stock.  The Administrator shall determine
the amount and form of any payment to be made by a Participant upon the receipt
of a Restricted Stock award, provided that in the absence of such a
determination, a Participant shall not be required to make any payment with
respect to a Restricted Stock award, except to the extent otherwise required by
law.
 
(e)           Accelerations of Vesting of Restricted Stock and/or Other
Share-Based Awards.  If a Participant ceases to be a Service Provider as a
result of the Participant’s death, Disability or Retirement, unless provided
otherwise in the Participant’s Award Agreement, each Restricted Stock and/or
Other Share-Based Award shall automatically become fully vested and all
restrictions applicable to such Award shall terminate as of such
date.  Notwithstanding the preceding provisions of this paragraph, with respect
to an Award that has been granted to a “covered employee” (within the meaning of
Treasury Regulation section 1.162-27(c)(2)) and was intended to be
performance-based compensation under section 162(m) of the Code, such
acceleration shall not apply to the Retirement of the Participant.
 
12.           Nontransferability of Awards.  Unless otherwise expressly
permitted by the Administrator, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.  In no event may an Incentive Stock Option
be transferable in a manner that would cause such Option to cease to be an
Incentive Stock Option.
 
 
10

--------------------------------------------------------------------------------

 
13.           Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
 
(a)           Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Award, and the number of Shares which have been authorized for issuance under
the Plan but as to which Awards have not been granted or which have been
returned to the Plan upon cancellation, expiration or forfeiture of an Award, as
well as the price per Share of Common Stock covered by each such outstanding
Option or SAR, shall be proportionately adjusted for any increase or decrease in
the number of issued Shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued Shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of
consideration.”  Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares of Common Stock subject to an Award.
 
(b)           Change of Control.  In the event of a Change of Control (as
defined below), each Option, SAR, Restricted Stock and Other Share-Based Award
then outstanding shall automatically vest in full and all performance criteria,
if any, applicable to any Award shall be deemed to have been met at the maximum
level.  The Administrator shall notify the Participant in writing or
electronically prior to the Change of Control that the Option or SAR shall be
fully vested and exercisable for a period of 15 days from the date of such
notice, or through the date of the Change of Control, if longer, and, subject to
the following, the Option or SAR shall terminate upon the expiration of such
period.  In addition to, or in lieu of, any other provision of the Plan, the
Administrator may provide that all or some of the Options and SARs not exercised
immediately prior to the Change of Control shall (x) terminate on such Change of
Control, unless such Change of Control is described in clause (iv) below, (y) be
assumed by the successor (or a parent thereof) in any such merger or other
corporate transaction, or (z) be surrendered in exchange for equivalent
substitution options or awards from the successor (or a parent thereof).  For
purposes of this Plan, a “Change of Control” means the happening of any of the
following events:
 
(i)           the acquisition by any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the Company, Parent or a Subsidiary or a Company
employee benefit plan, of “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or
 
 
11

--------------------------------------------------------------------------------

 
(ii)          the consummation of a reorganization, merger, consolidation or
other form of corporate transaction or series of transactions, in each case,
with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation or other
transaction do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting securities
in substantially the same proportions as their ownership immediately prior to
such event; or
 
(iii)         the sale or disposition by the Company of all or substantially all
the Company’s assets; or
 
(iv)         a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors.  “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of  the date the Plan was adopted, or (B) are elected, or nominated for
election, thereafter to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination,
but “Incumbent Director” shall not include an individual whose election or
nomination is in connection with (i) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934) or an actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board or (ii) a
plan or agreement to replace a majority of the then Incumbent  Directors; or
 
(v)          the approval by the Board or the stockholders of the Company of a
complete or substantially complete liquidation or dissolution of the Company.
 
14.           Date of Grant.  The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the
Administrator.  Notice of the determination shall be provided to each
Participant within a reasonable time after the date of such grant.
 
15.           Amendment and Termination of the Plan.
 
(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan; provided, however, no amendment may reduce
the exercise price of outstanding Options or SARs without shareholder approval.
 
(b)           Shareholder Approval.  The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
 
(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall materially impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company.  Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.
 
 
12

--------------------------------------------------------------------------------

 
16.           Conditions Upon Issuance of Shares
 
(a)           Legal Compliance.  Shares shall not be issued pursuant to the
exercise or vesting of an Award unless the exercise or vesting of such Award and
the issuance and delivery of such Shares shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.
 
(b)           Investment Representations.  As a condition to the delivery of
Shares, the Company may require the person acquiring such Shares to represent
and warrant at the time of any such delivery that the Shares are being acquired
only for investment and without any present intention to sell or distribute such
Shares if, in the option of counsel for the Company, such a representation is
required.
 
17.           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
18.           Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
19.           Term of Plan.  The Plan shall be effective August 4, 2009, subject
to approval of the Plan by the shareholders of the Company within 12 months
after such date.  No Awards may be granted under the Plan prior to such
shareholder approval.  Such shareholder approval shall be obtained in the manner
and to the degree required under Applicable Laws.  The Plan shall terminate on
the earliest of (i) August 4, 2019, (ii) the date no Shares remain available for
Awards, or (iii) the date terminated by the Board; however, any Award granted
prior to such termination, and the authority of the Administrator to amend or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.
 
 
13

--------------------------------------------------------------------------------

 